The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO 65101
Dear Secretary Cook:
You have submitted to us a summary statement prepared pursuant to Section 116.334, RSMo Supp. 1997. The summary statement which you have submitted is as follows:
    Shall Article I of the Missouri Constitution be amended to provide that children of this state have a right to a smoke-free environment and that any adult responsible for the care, custody and control of a minor child who exposes the child to second-hand smoke, endangers the welfare of the child and to further provide that the Missouri General Assembly may enforce the amendment by appropriate legislation?
See our Opinion Letter No. 113-98.
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                                     JEREMIAH W. (JAY) NIXON Attorney General